 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (the “Purchase Agreement”) is made and entered
into as of _____________ ___, 2018, by and between EnSync, Inc., a Wisconsin
corporation (“EnSync”), and each purchaser identified on the signature pages
hereto (each, including its successors and assigns, a “Purchaser” and
collectively the “Purchasers”).

 

Article 1 - SALE OF SHARES

 

Section 1.1       Sale of Shares.  Subject to the terms and conditions of this
Purchase Agreement, on the Closing Date, EnSync agrees to issue and sell to the
Purchasers, and the Purchasers, severally and not jointly, agree to purchase
from EnSync, an aggregate of up to 11,335,953 shares of EnSync’s Common Stock
(the “Shares”) at a purchase price of $0.26 per share, with the number of Shares
being purchased by each Purchaser being set forth on such Purchaser’s signature
page hereto. Certain of the Shares as indicated on the applicable Purchaser
signature pages may be settled by delivery by the Company via DWAC of the Shares
to the Purchaser prior to the Company’s receipt of the Subscription Amount from
such Purchaser (the “DVP Shares”).

 

Section 1.2       Closing. The Purchasers shall purchase the Shares at a closing
that shall occur on or about September 4, 2018 (the “Closing Date”). On or prior
to the Closing Date, the Company shall deliver or cause to be delivered to the
Company’s transfer agent (the “Transfer Agent”) irrevocable instructions
instructing the Transfer Agent to deliver on an expedited basis via The
Depository Trust Company Deposit or Withdrawal at Custodian system (“DWAC”)
Shares equal to the number of Shares being purchased by such Purchaser as set
forth on the signature page hereto executed by such Purchaser, or in the case of
the DVP Shares to Network 1 Financial Securities, Inc. clearing firm. On or
prior to the Closing Date, each Purchaser shall deliver to the Company, via wire
transfer (in accordance with the wiring instructions set forth on Annex 1),
immediately available funds equal to such Purchaser’s subscription amount as set
forth on the signature page hereto executed by such Purchaser (the “Subscription
Amount”).

 

Article 2 - REPRESENTATIONS AND WARRANTIES OF ENSYNC

 

EnSync hereby represents and warrants to Purchaser as follows:

 

Section 2.1       Organization, Good Standing and Qualification. EnSync is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Wisconsin and has all requisite corporate power and authority to
carry on its business as now conducted and to own or lease its properties. Each
of EnSync’s Subsidiaries (as defined below) is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite corporate power and authority to carry on
its business as now conducted and to own or lease its properties, in each case
as described in the SEC Filings (as defined below).

 

 

 

 

Section 2.2       Valid Issuance of Shares. The Shares are duly authorized,
validly issued, fully paid and non-assessable and is free and clear of all
liens, encumbrances and restrictions other than restrictions on transfer imposed
by applicable securities laws. The issuance and sale of the Shares will be
registered pursuant the Registration Statement on Form S-3 (No. 333-218935)
originally filed by EnSync with the Securities and Exchange Commission (the
“Commission”) on June 23, 2017 and declared effective by the Commission on
October 12, 2017 (the “Registration Statement”).

 

Section 2.3        Authority.  EnSync has all requisite corporate power and
authority to enter into this Purchase Agreement and to consummate the
transactions contemplated hereby and has taken all requisite action on its part,
and on the part of its officers, directors and shareholders necessary for (i)
the authorization, execution and delivery of this Purchase Agreement, (ii) the
authorization of the performance of all obligations of EnSync hereunder, and
(iv) the authorization, issuance and delivery of the Shares.  This Purchase
Agreement has been duly executed and delivered by EnSync, and constitutes the
valid and binding obligation of EnSync, enforceable in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting the
enforcement of creditors’ rights generally and by general principles of equity. 

 

Section 2.4        Capitalization; Subsidiaries.

 

(a)       EnSync has duly and validly authorized capital stock as set forth in
the SEC Filings and in the Articles of Incorporation of EnSync, as amended and
as in effect as of the Closing Date (the “Articles of Incorporation”). All of
the issued and outstanding shares of EnSync’s capital stock have been duly
authorized and validly issued and are fully paid, nonassessable and free of
pre-emptive rights and were issued in full compliance with applicable state and
federal securities law and any rights of third parties.

 

(b)       Except as described in the SEC Filings, no Person is entitled to
pre-emptive or similar statutory or contractual rights with respect to any
securities of EnSync. Except as described in the SEC Filings, there are no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which EnSync or any of its
Subsidiaries is or may be obligated to issue any equity securities of any kind.

 

Section 2.5        SEC Filings; Business.

 

(a)       EnSync has made available to the Purchasers through the EDGAR system
of the Commission (“EDGAR”), true and complete copies of EnSync’s most recent
Annual Report on Form 10-K for the fiscal year ended June 30, 2017, and all
other reports filed by EnSync pursuant to Sections 13(a), 13(e), 14 and 15(d) of
the Securities Exchange Act of 1934, as amended, or any successor statute, and
the rules and regulations promulgated thereunder (the “1934 Act”) since the
filing of the 10-K and during the twelve (12) months preceding the date hereof
(the foregoing materials, including the exhibits thereto and the documents
incorporated by reference therein, collectively, the “SEC Filings”). The SEC
Filings are the only filings required of EnSync pursuant to the 1934 Act for
such period and each SEC Filing was filed in a timely manner. EnSync and its
Subsidiaries are engaged in all material respects only in the business described
in the SEC Filings and the SEC Filings contain a complete and accurate
description in all material respects of the business of EnSync and its
Subsidiaries, taken as a whole.

 

 2 

 

 

(b)       Any statistical, industry-related and market-related data included or
incorporated by reference in the SEC Filings are based on or derived from
sources that EnSync reasonably and in good faith believes to be reliable and
accurate, and such data agree with the sources from which they are derived.

 

(c)       At the time of filing thereof, the SEC Filings complied as to form in
all material respects with the requirements of the 1934 Act and did not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.

 

Section 2.6        No Conflict, Breach, Violation or Default. Except as
described in the SEC Filings, the execution, delivery and performance of this
Purchase Agreement by EnSync and the issuance and sale of the Shares will not
(i) conflict with or result in a breach or violation of (a) any of the terms and
provisions of, or constitute a default under the Articles of Incorporation or
the Bylaws (true and complete copies of which have been made available to the
Purchasers through EDGAR), or (b) any statute, rule, regulation or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over EnSync, any Subsidiary or any of their respective assets or
properties, or (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any lien, encumbrance or other adverse claim upon any of the
properties or assets of EnSync or any Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material contract, except in the case of clauses
(i)(b) and (ii) above, such as could not reasonably be expected to have a
material adverse effect, individually or in the aggregate.

 

Section 2.7        Finders Fees. Other than the seven percent finders fee due to
Network 1 Financial Securities, Inc. there is no brokerage or finders fee or
other commission due to any person retained by the Company in connection with
any of the transactions contemplated by this Agreement.

 

Article 3- REPRESENTATIONS AND WARRANTIES OF PURCHASERS

 

Each Purchaser severally hereby represents and warrants to EnSync as follows:

 

Section 3.1        Authority.  Purchaser has all requisite power and authority
to enter into this Purchase Agreement and to consummate the transactions
contemplated hereby.  This Purchase Agreement has been duly executed and
delivered by Purchaser, and constitutes the valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity.

 

 3 

 

 

Section 3.2        Investment Experience.  Purchaser is an “accredited investor”
as defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”).  Purchaser is aware of EnSync’s business affairs and
financial condition and has had access to and has acquired sufficient
information about EnSync to reach an informed and knowledgeable decision to
acquire the Shares.  Purchaser has such business and financial experience as is
required to give him the ability to protect his own interests in connection with
the purchase of the Shares.

 

Section 3.3        Ability to Bear Risk. Purchaser is able to bear the economic
risk of his investment in the Shares and acknowledges that he could bear a
complete or significant loss on his investment in the Shares.

 

Section 3.4        Access to Information. Purchaser has had an opportunity to
ask questions and receive answers concerning the terms and conditions of the
offering of Shares and has had full access to such other information concerning
EnSync as Purchaser has requested.

 

Article 4-CONDITIONS TO CLOSING

 

Section 4.1        Conditions to Purchasers’ Obligations to Close. Each
Purchaser’s obligation to purchase the Shares at the Closing is subject to the
fulfillment on or before the Closing Date of each of the following conditions,
unless waived in writing by the applicable Purchaser purchasing the Shares at
the Closing:

 

(a)       Representations and Warranties. The representations and warranties
made by EnSync in Article 2 shall be true and correct in all material respects
as of the Closing Date.

 

(b)       Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by EnSync on or prior to the Closing Date shall have
been performed or complied with in all material respects.

 

(c)       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Purchasers and their counsel and the Purchasers and their counsel shall have
received all such counterpart original and certified or other copies of such
documents as are reasonably requested.

 

Section 4.2        Conditions to EnSync’s Obligations to Close. EnSync’s
obligation to issue and sell the Shares at the Closing is subject to the
fulfillment on or before the Closing Date of each of the following conditions,
unless waived in writing by EnSync at the Closing:

 

 4 

 

 

(a)       Payment. The payment by each Purchaser of its respective Subscription
Amount (other than the Subscription Amount for DVP Shares, which funds shall be
delivered after the Company’s delivery of Shares, on the same day of the
delivery of Shares).

 

(b)       Representations and Warranties. The representations and warranties
made by the Purchasers in Article 3 shall be true and correct in all material
respects as of the Closing Date.

 

(c)       Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.

 

(d)       Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
incident thereto shall be reasonably satisfactory in form and substance to
EnSync and its counsel and EnSync and its counsel shall have received all such
counterpart original and certified or other copies of such documents as are
reasonably requested.

 

Article 5- MISCELLANEOUS

 

Section 5.1        Governing Law.  This Purchase Agreement shall be governed in
all respects by the laws of the State of New York (without reference to its
conflicts of laws principles).

 

Section 5.2        Successors and Assigns.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.

 

Section 5.3        Entire Agreement.  This Purchase Agreement constitutes the
full and entire understanding and agreement among the parties with regard to the
subjects hereof and thereof.

 

Section 5.4        Remedies. Each of the parties to this Purchase Agreement will
be entitled to enforce its rights under this Purchase Agreement specifically, to
recover damages and costs (including reasonable attorneys’ fees) caused by any
breach of any provision of this Purchase Agreement and to exercise all other
rights existing in its favor.

 

Section 5.5        Counterparts.  This Purchase Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument.

 

 5 

 

 

IN WITNESS WHEREOF, the parties have executed this Purchase Agreement as of the
day and year set forth in the first paragraph hereof.

 

  ENSYNC, INC.         By: /s/ Bradley Hansen   Name: Bradley Hansen   Title:
President and CEO       Address:       N88 W13901 Main Street, Suite 200  
Menomonee Falls, WI 53051   Attn: William Dallapiazza

 

 

 

 

Signature Page to Stock Purchase Agreement

 

IN WITNESS WHEREOF, the undersigned have caused this Stock Purchase Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser: ___________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
____________________________________

 

Name of Authorized Signatory: __________________________________________________

 

Title of Authorized Signatory:
___________________________________________________

 

Email Address of Authorized Signatory:
___________________________________________

 

Facsimile Number of Authorized Signatory:
_________________________________________

 

Address for Notice to Purchaser:
_________________________________________________

 

_________________________________________________

 

_________________________________________________

 

DWAC Instructions:

Broker Name                 
______________________________________________________

 

Broker DTC#
                ______________________________________________________

 

Broker Contact Name  ______________________________________________________

 

Broker Phone Number ______________________________________________________

 

Broker Email
                 ______________________________________________________

 

Account Name             ______________________________________________________

 

Account#
                     ______________________________________________________

 

Subscription Amount: $______________

 

Shares: _________________

 

TIN Number: _______________________

 

Check here if shares shall be settled by Delivery Versus Payment: ¨

 

 

 